USCA4 Appeal: 19-2316      Doc: 32         Filed: 03/17/2021     Pg: 1 of 32




                                              PUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-2316


        SNYDER’S-LANCE, INC.; PRINCETON VANGUARD, LLC,

                             Plaintiffs - Appellants,

                      v.

        FRITO-LAY NORTH AMERICA, INC.,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Kenneth D. Bell, District Judge. (3:17−cv−00652−KDB−DSC)


        Argued: January 28, 2021                                        Decided: March 17, 2021


        Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


        Reversed and remanded by published opinion. Judge Wynn wrote the opinion, in which
        Judge Niemeyer and Judge Floyd joined.


        ARGUED: Paul D. Clement, KIRKLAND & ELLIS LLP, Washington, D.C., for
        Appellants. William G. Barber, PIRKEY BARBER PLLC, Austin, Texas, for Appellee.
        ON BRIEF: David H. Bernstein, James J. Pastore, DEBEVOISE & PLIMPTON LLP,
        New York, New York; George W. Hicks, Jr., Julie M.K. Siegal, KIRKLAND & ELLIS
        LLP, Washington, D.C., for Appellants. David E. Armendariz, PIRKEY BARBER PLLC,
        Austin, Texas, for Appellee.




             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 1 of 32
USCA4 Appeal: 19-2316      Doc: 32         Filed: 03/17/2021      Pg: 2 of 32




        WYNN, Circuit Judge:

               This case presents a narrow question of statutory interpretation: whether a party to

        a trademark dispute who appeals a decision of the Patent and Trademark Office’s

        Trademark Trial and Appeal Board (“Trademark Board”) to the Federal Circuit may, after

        vacatur and remand by the Federal Circuit and the issuance of a new decision by the

        Trademark Board, seek review of that second decision in federal district court.

               The district court answered this question in the negative and dismissed the case for

        lack of jurisdiction. But we reach a different conclusion. In this matter of first impression

        for our Circuit, we join our sister circuits that have considered this question and hold that

        a district court may review a subsequent decision of the Trademark Board in such

        circumstances.

               Accordingly, we reverse the district court’s judgment dismissing the case for lack

        of subject matter jurisdiction and remand for further proceedings.

                                                     I.

               The Lanham Act is the United States’ federal trademark law. Under the Lanham

        Act, trademarks that are “distinctive”—“those that are arbitrary (‘Camel’ cigarettes),

        fanciful (‘Kodak’ film), or suggestive (‘Tide’ laundry detergent)”—are entitled to the

        “valuable benefits” of registration on the principal register. U.S. Pat. & Trademark Off. v.

        Booking.com B. V., 140 S. Ct. 2298, 2302 (2020) (most internal quotation marks omitted).

        These benefits include “a presumption that the mark is valid.” Id.

               By contrast, trademarks that are merely “descriptive”—such as “‘Park ’N Fly’

        airport parking”—generally may only be registered on the supplemental register, which


                                                     2
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 2 of 32
USCA4 Appeal: 19-2316        Doc: 32          Filed: 03/17/2021       Pg: 3 of 32




        “accords more modest benefits.” Id. (citing Park ’N Fly, Inc. v. Dollar Park & Fly, Inc.,

        718 F.2d 327, 331 (9th Cir. 1983), rev’d on other grounds, 469 U.S. 189 (1985)). There is

        an exception for descriptive terms which have “acquired distinctiveness” by “achiev[ing]

        significance in the minds of the public as identifying the applicant’s goods or services,” id.

        at 2303 (internal quotation marks omitted), such as “American Airlines,” OBX-Stock, Inc.

        v. Bicast, Inc., 558 F.3d 334, 340 (4th Cir. 2009) (capitalization modified). Such

        trademarks are eligible for registration on the principal register. Booking.com, 140 S. Ct.

        at 2303. Finally, generic terms are not eligible for registration on either register because

        “[t]he name of the good itself (e.g., ‘wine’) is incapable of distinguishing one producer’s

        goods from the goods of others.” Id. (alterations and most internal quotation marks

        omitted).

               In 2004, Plaintiff Princeton Vanguard, LLC 1 sought to register the mark “PRETZEL

        CRISPS” in reference to one of its products, flat pretzel crackers. The trademark examiner

        denied registration on the principal register as a distinctive mark but allowed registration

        on the supplemental register as a descriptive mark.

               In 2009, Plaintiffs reapplied for registration on the principal register, believing that

        the mark had by that time acquired distinctiveness. However, Defendant Frito-Lay North

        America, Inc. opposed registration, arguing that “PRETZEL CRISPS” was “generic for

        pretzel crackers and thus . . . not registrable,” or alternatively, that it was “highly descriptive

        of a type of cracker product and has not acquired distinctiveness.” Princeton Vanguard,



               1
                   Co-Plaintiff Snyder’s-Lance, Inc., acquired Princeton Vanguard, LLC in 2012.

                                                        3
              Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 3 of 32
USCA4 Appeal: 19-2316      Doc: 32          Filed: 03/17/2021     Pg: 4 of 32




        LLC v. Frito-Lay N. Am., Inc., 786 F.3d 960, 963 (Fed. Cir. 2015). The dispute went before

        the Trademark Board, where the parties developed an extensive factual record before fact

        discovery closed in 2012. The Trademark Board sided with Defendant in 2014, concluding

        that “PRETZEL CRISPS” was generic. Frito-Lay N. Am., Inc. v. Princeton Vanguard,

        LLC, 109 U.S.P.Q.2d 1949, 1960 (T.T.A.B. 2014). It did not reach the acquired-

        distinctiveness question. Id. at 1960 n.13.

               Plaintiffs then faced a choice. Under the Lanham Act, they could seek review of the

        Trademark Board’s 2014 decision in either the Federal Circuit (pursuant to 15 U.S.C.

        § 1071(a)) or a district court (pursuant to § 1071(b)). The two paths have distinctive

        features. The Federal Circuit path generally provides for faster resolution of the appeal and

        restricts the record to that developed before the Trademark Board. See 15 U.S.C.

        § 1071(a)(4). Additionally, the Federal Circuit “review[s] the [Trademark] Board’s factual

        findings for substantial evidence.” In re St. Helena Hosp., 774 F.3d 747, 750 (Fed. Cir.

        2014). By contrast, the district court path allows for additional development of the record

        and de novo review—but it opens the appellant up to counterclaims by the other party. See

        B & B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 144 (2015); 3 J. Thomas

        McCarthy, Trademarks and Unfair Competition § 21:20 (5th ed. 2020 & Supp. 2021).

               If the appellant elects Federal Circuit review under § 1071(a), the appellee can

        choose instead to have the case proceed in district court pursuant to § 1071(b). See 15

        U.S.C. § 1071(a)(1). But the reverse is not true. In other words, either party can force

        selection of § 1071(b) (district court) review, but neither can force selection of § 1071(a)




                                                      4
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 4 of 32
USCA4 Appeal: 19-2316      Doc: 32          Filed: 03/17/2021     Pg: 5 of 32




        (Federal Circuit) review. Federal Circuit review occurs only when the appellant selects it

        and the appellee acquiesces in that selection.

               Plaintiffs opted for the § 1071(a) route and appealed the Trademark Board’s 2014

        decision to the Federal Circuit. They assert that they made this choice because they wished

        to raise only a legal issue and believed the Federal Circuit would be the more efficient

        route. Defendant did not elect to force § 1071(b) review in district court instead.

               Accordingly, the case proceeded before the Federal Circuit, which agreed with

        Plaintiffs in 2015. The Federal Circuit concluded that the Trademark Board had “applied

        the incorrect legal standard in evaluating whether the mark [wa]s generic.” Princeton

        Vanguard, 786 F.3d at 962. Specifically, the court concluded the Trademark Board had

        erroneously evaluated the terms “PRETZEL” and “CRISPS” separately, rather than the

        complete phrase “PRETZEL CRISPS.” Id. at 969. Moreover, the court noted that the

        Trademark Board could not “disregard the results of survey evidence without explanation,”

        as its decision appeared to do. Id. at 970. Accordingly, the Federal Circuit “vacate[d] and

        remand[ed to the Trademark Board] for further proceedings.” Id. at 962.

               On remand, in a 2017 decision, the Trademark Board again concluded that

        “PRETZEL CRISPS” was generic. Frito-Lay N. Am., Inc. v. Princeton Vanguard, LLC,

        124 U.S.P.Q.2d 1184, 1204 (T.T.A.B. 2017). However, the Trademark Board also

        concluded, in the alternative, that “PRETZEL CRISPS” lacked acquired distinctiveness.

        Id. at 1206.

               This time, Plaintiffs sought review of the Trademark Board’s 2017 decision in

        federal district court pursuant to § 1071(b). They assert that they opted for district court


                                                     5
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 5 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 6 of 32




        review of the Trademark Board’s second decision because they wished to expand the

        record to include additional evidence of acquired distinctiveness that had arisen in the

        intervening years—something they could only do in district court.

               The case proceeded for two years in district court. The parties cross-moved for

        summary judgment and introduced new evidence. But before the district court could rule

        on the motions, the case was reassigned to a different judge. The court then raised for the

        first time the question of whether it had jurisdiction to review the Trademark Board’s 2017

        decision in light of Plaintiffs’ earlier election of Federal Circuit review of the Trademark

        Board’s 2014 decision. The parties briefed the issue, with Plaintiffs arguing for jurisdiction

        and Defendant arguing against.

               After considering the parties’ arguments, the court dismissed the case without

        prejudice for lack of subject matter jurisdiction. The court concluded that Plaintiffs’ initial

        election of the § 1071(a) path meant that they could only appeal subsequent decisions by

        the Trademark Board to the Federal Circuit. Princeton Vanguard, LLC v. Frito-Lay N. Am.,

        Inc., 414 F. Supp. 3d 822, 824 (W.D.N.C. 2019). This appeal followed.

                                                      II.

               This Court “reviews a dismissal for lack of subject matter jurisdiction and questions

        of statutory interpretation de novo.” United States ex rel. Carson v. Manor Care, Inc., 851

        F.3d 293, 302 (4th Cir. 2017).

                                                     III.

               Under 28 U.S.C. § 1295, “the Federal Circuit shall have exclusive jurisdiction” of

        appeals from decisions of the Trademark Board. 28 U.S.C. § 1295(a)(4)(B). Accordingly,


                                                      6
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 6 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 7 of 32




        the question of whether § 1071(b) applies—thus modifying § 1295’s otherwise bright-line

        rule and permitting review by the district court—implicates our jurisdiction and that of the

        court below.

               In cases involving statutory interpretation, “we begin our analysis with the text of

        the governing statute[]. Only when statutory text is ambiguous do we consider ‘other

        indicia of congressional intent such as the legislative history.’” Copley v. United States,

        959 F.3d 118, 123 (4th Cir. 2020) (citation omitted) (quoting Lee v. Norfolk S. Ry. Co., 802

        F.3d 626, 631 (4th Cir. 2015)).

               We conclude that the statutory text of the Lanham Act, while ambiguous, favors

        Plaintiffs’ argument in favor of jurisdiction. This conclusion is further bolstered by

        legislative history, our sister circuits’ holdings in similar cases, and policy considerations.

        Accordingly, we hold that the district court erred in dismissing the case for lack of

        jurisdiction.

                                                      A.

               The statutory text of the Lanham Act provides in relevant part that:

               [(a)] An applicant for registration of a mark . . . who is dissatisfied with the decision
               of the . . . [Trademark] Board, may appeal to the . . . Federal Circuit thereby waiving
               his right to proceed under subsection (b) of this section: Provided, That such appeal
               shall be dismissed if any adverse party to the proceeding . . . , within twenty days
               after the appellant has filed notice of appeal . . . , files notice with the Director that
               he elects to have all further proceedings conducted as provided in subsection (b) of
               this section. Thereupon the appellant shall have thirty days thereafter within which
               to file a civil action under subsection (b) of this section, in default of which the
               decision appealed from shall govern the further proceedings in the case.

               ....




                                                       7
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 7 of 32
USCA4 Appeal: 19-2316       Doc: 32           Filed: 03/17/2021       Pg: 8 of 32




               [(b)] Whenever a person authorized by subsection (a) of this section to appeal to the
               . . . Federal Circuit . . . is dissatisfied with the decision of the . . . [Trademark] Board,
               said person may, unless appeal has been taken to . . . the Federal Circuit, have
               remedy by a civil action if commenced within such time after such decision, not less
               than sixty days, as the Director appoints or as provided in subsection (a) of this
               section.

        15 U.S.C. § 1071(a)(1), (b)(1).

               The parties agree that, by the plain language of the statute, an applicant dissatisfied

        with the initial decision of the Trademark Board may seek review of that decision via either

        avenue, subject to the opposing party’s right to elect district court review. In other words,

        there is no dispute that, in 2014, Plaintiffs properly exercised their right to appeal to the

        Federal Circuit under § 1071(a).

               Additionally, the parties agree that issues decided by the Federal Circuit in its

        review cannot subsequently be relitigated. Plaintiffs acknowledged in briefing before the

        district court that the Federal Circuit’s holding on certain points of law was binding as the

        law of the case. And beyond general law-of-the-case principles, this rule may be mandated

        by the statute itself, which provides that the Federal Circuit’s “opinion . . . shall govern the

        further proceedings in the case.” 2 Id. § 1071(a)(4); see Gillette Co. v. “42” Prods. Ltd.,

        435 F.2d 1114, 1117 (9th Cir. 1970) (interpreting § 1071(a)(4) in this way). Put another




               2
                 Plaintiffs suggest that this provision may apply solely to bind the Trademark
        Board, not other federal courts. See Opening Br. at 37; Oral Arg. at 18:29–57; cf. Hoover
        Co. v. Coe, 325 U.S. 79, 83 (1945) (appearing to endorse this interpretation in the patent
        context). We need not decide this question for purposes of this appeal.



                                                        8
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 8 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 9 of 32




        way, a party may not take a second bite at the apple by seeking re-review in district court

        of issues already decided by the Federal Circuit. 3

               Further, the parties agree that the Trademark Board’s decisions in 2014 and 2017

        were unique “decisions.” While Defendant argues that the decisions were nearly identical,

        it agreed at oral argument that they were, indeed, separate decisions.

               But the parties part ways on the question of whether Plaintiffs had the same choice

        of review options in 2017 as they did in 2014. Essentially, Defendant claims that Plaintiffs’

        decision to appeal to the Federal Circuit in 2014 binds them to that choice for the remainder

        of this case. By contrast, Plaintiffs argue that they may make a new election for each new

        decision by the Trademark Board. While we find the statutory language somewhat

        ambiguous, we conclude that Plaintiffs have the better interpretation.

               Admittedly, some aspects of the plain language appear to favor Defendant’s

        interpretation of the statute. After all, § 1071(a) instructs that when a party elects to appeal

        to the Federal Circuit, that party “thereby waiv[es] his right to proceed under subsection

        (b) of this section.” 15 U.S.C. § 1071(a)(1). Moreover, § 1071(b) provides that a party


               3
                 The district court concluded that “Plaintiffs took their one bite at the proverbial
        apple when they opted for a Federal Circuit appeal and are not entitled to take another one
        in this Court.” Princeton Vanguard, 414 F. Supp. 3d at 830. Similarly, Defendant argues
        that “allowing Princeton Vanguard to pursue its appeal in district court would give it
        multiple bites at the same apple.” Response Br. at 26–27. This argument misunderstands
        the nature of this case. Plaintiffs may not—as they acknowledge—seek reconsideration of
        the Federal Circuit’s original decision, which acts as the law of the case. Nor may they now
        seek review of the Trademark Board’s original decision; the Federal Circuit already
        reviewed it. They seek only to choose a different venue for review of the unresolved aspects
        of the new decision. There is no second bite at the apple.



                                                       9
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 9 of 32
USCA4 Appeal: 19-2316        Doc: 32         Filed: 03/17/2021     Pg: 10 of 32




        dissatisfied with a Trademark Board decision “may, unless appeal has been taken to . . .

        the Federal Circuit, have remedy by a civil action.” Id. § 1071(b)(1). At first blush, that

        language suggests that where a party selects Federal Circuit review, it may not then select

        district court review. 4

               On closer inspection, however, Defendant’s interpretation leads to difficulties.

        While the statute speaks of “waiving [one’s] right” to district court proceedings and refers

        to an “appeal [that] has been taken” to the Federal Circuit, it says nothing about how long

        a choice of forum remains in effect, or whether it can bind a party across appeals from

        related, but distinct “decisions.”

               Common sense, however, suggests that there must be some limitation. After all, in

        most circumstances, waivers apply only to the proceedings in question. Defendant wisely

        does not argue that the waiver applies for the rest of time, including in another proceeding

        altogether or regarding a different trademark. We think it plain that we must avoid an

        interpretation with such farcical results.

               Perhaps unsurprisingly, then, both parties suggest that we read some implicit

        limitation into the literal language of the text. Defendant suggests the waiver is limited to


               4
                 One interesting question is what would happen if a party first selected district court
        review, and later sought Federal Circuit review. The statutory language is silent on this
        issue. Defendant suggested at oral argument that such a situation could never arise, as the
        case would not return to the Trademark Board from the district court, and accordingly there
        would never be a subsequent Trademark Board decision to appeal to the Federal Circuit.
        Oral Arg. at 28:00–29:55. There is some statutory language to support that view. See 15
        U.S.C. § 1071(b)(1). But see In Re Booking.com B.V., No. 79122365, 2017 WL 6033941,
        at *1 (T.T.A.B. Nov. 16, 2017) (on remand from district court). In any event, this question
        is not before us in this appeal.


                                                      10
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 10 of 32
USCA4 Appeal: 19-2316      Doc: 32         Filed: 03/17/2021      Pg: 11 of 32




        “any subsequent decision in the same proceeding,” Response Br. at 19, whereas Plaintiffs

        argue the waiver applies “per decision, [but] not per case,” Opening Br. at 17 (internal

        quotation marks omitted). We think Plaintiffs’ reading is more persuasive.

               To see why, consider the relevant sentences as a whole. Under Plaintiffs’

        interpretation, the text of § 1071(a)(1) indicates that a party “dissatisfied with the

        [Trademark Board’s] decision . . . may appeal [that decision] to the . . . Federal Circuit

        thereby waiving his right to proceed under subsection (b) [for that decision].” By contrast,

        according to Defendant, a party “dissatisfied with the [Trademark Board’s] decision . . .

        may appeal [that decision] to the . . . Federal Circuit thereby waiving his right to proceed

        under subsection (b) [for that and all future decisions in the same proceeding].” Plaintiffs’

        interpretation carries the same meaning forward throughout the sentence; Defendant asks

        us to switch gears halfway through. We think it plain that the former is preferable. See

        Tibbetts Indus., Inc. v. Knowles Elecs., Inc., 386 F.2d 209, 212 (7th Cir. 1967) (“No

        violence is done to [a similar patent-law statute] by reading the word ‘decision’ to refer to

        every independent adjudication made by the Board [of Patent Interferences].” (quoting

        Tibbetts Indus., Inc. v. Knowles Elecs., Inc., 263 F. Supp. 275, 278 (N.D. Ill. 1966))); cf.

        IBP, Inc. v. Alvarez, 546 U.S. 21, 34 (2005) (noting that “identical words used in different

        parts of the same statute are generally presumed to have the same meaning”).

               This problem is even more apparent in § 1071(b)(1). According to Plaintiffs, a party

        “dissatisfied with the decision” of the Trademark Board “may, unless appeal [of that

        decision] has been taken to” the Federal Circuit, pursue a remedy in district court, as long

        as the action is “commenced within [a certain] time after such decision.” But per Defendant


                                                     11
            Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 11 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 12 of 32




        and the district court, a party “dissatisfied with the decision” of the Trademark Board “may,

        unless appeal [of that or any earlier decision in the same proceeding] has [ever] been taken

        to” the Federal Circuit, pursue a remedy in district court, as long as the action is

        “commenced within [a certain] time after [this particular] decision.” This interpretation

        asks the reader to switch back and forth between meanings twice in a single sentence.

               Defendant’s interpretation is complicated even further when one considers the

        appellee’s option to force district court review. Imagine Bob’s Burgers loses before the

        Trademark Board and selects Federal Circuit review, and Shirley’s Sandwiches does not

        object. The Federal Circuit reviews the case and remands. Bob’s Burgers loses a second

        time before the Trademark Board, and again selects Federal Circuit review. This time,

        Shirley’s Sandwiches would like to select district court review instead—as is its right—

        perhaps because it lost before the Federal Circuit the first time and thinks history is likely

        to repeat itself, or because some circumstance has changed to alter its calculus. Under the

        statute, Shirley’s Sandwiches selects district court review by filing notice to that effect, at

        which point “the appellant [Bob’s Burgers] shall have thirty days thereafter within which

        to file a civil action under subsection (b) of this section, in default of which the decision

        appealed from shall govern the further proceedings in the case.” 15 U.S.C. § 1071(a)(1).

               But, under the reading of § 1071(b)(1) favored by Defendant and the district court,

        Bob’s Burgers cannot “file a civil action under subsection (b)” because “appeal has been

        taken” to the Federal Circuit. Defendant rejects this interpretation, arguing that the statute

        “explicitly provides authorization for the original dissatisfied party [Bob’s Burgers] to file

        a civil action in that situation.” Response Br. at 23. True, § 1071(a)(1) provides that


                                                      12
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 12 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 13 of 32




        authorization—but § 1071(b)(1) does not. And § 1071(a)(1) does not provide standalone

        authorization; rather, it allows the appellant “to file a civil action under subsection (b).” 15

        U.S.C. § 1071(a)(1) (emphasis added).

               Accordingly, for Defendant’s reading to work, we have to read even more language

        into § 1071(b)(1). The tortured result: a party “dissatisfied with the decision” of the

        Trademark Board “may, unless appeal [of that or any earlier decision in the same

        proceeding] has [ever] been taken to” the Federal Circuit (except that such prior appeal

        does not act as a bar if the appellee has exercised its right for district court review under

        § 1071(a)(1)), pursue a remedy in district court, as long as the action is “commenced within

        [a certain] time after [this particular] decision.”

               Further, Defendant’s argument rests, in part, on interpreting § 1071(b)(1)’s “unless

        appeal has been taken” language to apply to different decisions across time in the same

        way that, in its view, § 1071(a)(1)’s waiver language applies across time. See Response Br.

        at 20, 23, 43; Oral Arg. at 38:54–39:21; see also Princeton Vanguard, 414 F. Supp. 3d at

        827 (district court taking this view). Yet Defendant simultaneously takes the contradictory

        stance that its interpretation is the better one because it avoids rendering part of the statute

        superfluous—an argument that rests on interpreting the relevant waiver language in the

        two subsections differently.

               Specifically, in Defendant’s view, if Congress merely aimed to make clear that the

        options were mutually exclusive for each Trademark Board decision, “then the language

        in subsection (a) providing that a party that appeals to the Federal Circuit ‘thereby waiv[es]

        his right to proceed under subsection (b)’ would be mere surplusage.” Response Br. at 18


                                                       13
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 13 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 14 of 32




        (alteration in original). Defendant’s argument appears to be that the “waiver” language in

        subsection (a) is broader than the “appeal has been taken” language in subsection (b), with

        the latter being sufficient to establish mutual exclusivity of the options for each decision,

        and the former being required to establish that the choice of Federal Circuit review waives

        district court review throughout the proceedings. See Oral Arg. at 23:57–27:15.

               Putting aside the contradiction in Defendant’s interpretations, there is some appeal

        to this argument. After all, the fact that Congress used different terminology in the two

        subsections could well be significant.

               But at least as plausible is the argument that the different language was simply

        necessitated by the structure of the statute: the choice of (a) waives the choice of (b); (b)

        may be chosen unless it has been waived by the choice of (a). And, to the extent “that this

        interpretation does not eliminate all superfluity between” the two sections, “there is a ready

        explanation for the redundancy that remains”: in a statute providing two different options

        for review, it makes sense that Congress reinforced the same idea by repeating it in each

        subsection. Lockhart v. United States, 136 S. Ct. 958, 966 (2016); see also United States v.

        Atl. Rsch. Corp., 551 U.S. 128, 137 (2007) (“[O]ur hesitancy to construe statutes to render

        language superfluous does not require us to avoid surplusage at all costs.”); N.H. Lottery

        Comm’n v. Rosen, 986 F.3d. 38, 60 (1st Cir. 2021) (“[W]hile avoiding surplusage is

        definitely preferred, avoiding surplusage at all costs is not, particularly where, as is the case

        here, syntax offers a good reason for why the qualifier was repeated[.]” (internal quotation

        marks and alterations omitted)); United States v. Enrique-Ascencio, 857 F.3d 668, 675 (5th

        Cir. 2017) (“[T]he surplusage canon ‘cannot always be dispositive because (as with most


                                                       14
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 14 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021       Pg: 15 of 32




        canons) the underlying proposition is not invariably true. Sometimes drafters do repeat

        themselves . . . .’” (quoting Antonin Scalia & Bryan A. Garner, Reading Law: The

        Interpretation of Legal Texts 176–77 (1st ed. 2012))).

               Further, the district court relied too heavily on the statute’s use of the definite article

        to support its interpretation. The court concluded that, “by using the words ‘the decision’

        instead of ‘a decision,’ the statute suggests that there is only one, rather than a possible

        series of decisions, to which the statutory choice between a Federal Circuit and a District

        Court appeal applies.” Princeton Vanguard, 414 F. Supp. 3d at 827.

               That plainly cannot be right. If “the decision” necessarily refers only to the

        Trademark Board’s first decision, there is no right to review of any subsequent decisions.

        See 15 U.S.C. § 1071(a)(1) (a party “dissatisfied with the decision” of the Trademark Board

        may appeal to the Federal Circuit (emphasis added)); id. § 1071(b)(1) (a party “dissatisfied

        with the decision” of the Trademark Board may “have remedy by a civil action” (emphasis

        added)). Yet the statutory text—not to mention common sense—makes clear that parties

        may seek review of multiple Trademark Board decisions. See id. § 1071(b)(1) (“Whenever

        a[n authorized] person . . . is dissatisfied with the decision of the . . . [Trademark] Board,

        said person may, unless appeal has been taken to . . . the Federal Circuit, have remedy by

        a civil action . . . .” (emphases added)); Hoover Co. v. Coe, 325 U.S. 79, 84 (1945) (noting

        that, in the parallel patent provision, the use of the word “[w]henever” “states a case where

        the examiner’s decision may be only one of a series of rulings in the Patent Office prior to

        issue of a patent”); see also 15 U.S.C. § 1071(a)(2) (“[W]hen an appeal is taken to the . . .

        Federal Circuit, the appellant shall file . . . a written notice of appeal . . . within such time


                                                       15
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 15 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 16 of 32




        after the date of the decision from which the appeal is taken as the Director prescribes, but

        in no case less than 60 days after that date.” (emphasis added)). We cannot ignore these

        other statutory provisions in seeking to understand the relevant text. See Sijapati v. Boente,

        848 F.3d 210, 215 (4th Cir. 2017) (“[I]n construing the statute’s plain language, we must

        consider the context in which the statutory words are used because we do not construe

        statutory phrases in isolation; we read statutes as a whole.” (internal quotation marks and

        alterations omitted)).

               To be clear, we do not understand the district court to have been asserting that there

        was no review right of subsequent Trademark Board decisions in any forum. We simply

        note that that would be the result of applying literally the district court’s understanding of

        Congress’s use of the definite article in this statute.

               The district court also relied on § 1071(a)(4). As noted, that subsection provides

        that, where the option of Federal Circuit review is selected, the Federal Circuit must review

        the case and, “[u]pon its determination[,] the court shall issue its mandate and opinion . . . ,

        which shall . . . govern the further proceedings in the case.” 15 U.S.C. § 1071(a)(4). The

        district court found that this provision requires that if Federal Circuit review has once

        occurred, a district court may not review the case, concluding that this was “[t]he only

        interpretation of the statute that gives full effect to the mandated primacy of a Federal

        Circuit opinion under § 1071(a)(4), and avoids the conflict of one Court of Appeals being

        ‘bound’ by the decision of another Court of Appeals in an appeal from one of its District

        Courts.” Princeton Vanguard, 414 F. Supp. 3d at 827–28. We disagree.




                                                       16
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 16 of 32
USCA4 Appeal: 19-2316           Doc: 32         Filed: 03/17/2021    Pg: 17 of 32




                  First, the plain language of § 1071(a)(4) may actually cut the other way: there would

        be no reason to specify that the Federal Circuit’s decision would “govern the further

        proceedings in the case” if all future appeals would, of necessity, be returning to the Federal

        Circuit. 5

                  Second, the reference to “further proceedings in the case” makes clear that Congress

        knows how to refer to the whole case when it wants to—reinforcing that “the decision”

        refers to each individual Trademark Board decision and that the waiver applies only to any

        given decision, not to the full proceedings. See Tibbetts, 386 F.2d at 212 (“The statute

        speaks solely in terms of ‘decisions,’ not interferences or proceedings.” (quoting Tibbetts,

        263 F. Supp. at 278)).

                  And third, the district court’s interpretation—that § 1071(a)(4) means that the

        Federal Circuit, having once reviewed the case, must hear all future appeals in the

        proceedings—would eliminate the right of the winner before the Trademark Board to elect

        proceedings before the district court if the initial review had been before the Federal

        Circuit. To return to our earlier example, if Shirley’s Sandwiches won against Bob’s

        Burgers before the Trademark Board and Bob’s Burgers appealed to the Federal Circuit,

        then Shirley’s Sandwiches’ choice not to force district court review of that first decision

        would forever bind it to Federal Circuit review of future decisions—even if it continued to

        win before the Trademark Board. Yet the waiver in § 1071(a)(1)—the same subsection as


                  5
                      That is, unless this provision is directed only at the Trademark Board. See supra
        note 2.



                                                         17
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 17 of 32
USCA4 Appeal: 19-2316        Doc: 32         Filed: 03/17/2021      Pg: 18 of 32




        the “further proceedings” language of § 1071(a)(4)—refers only to a waiver made by the

        aggrieved party. 6 See 15 U.S.C. § 1071(a)(1) (party dissatisfied with Trademark Board’s

        decision may appeal to Federal Circuit, “thereby waiving his right to proceed under

        subsection (b)” (emphasis added)). And, other than deadlines, § 1071(a)(1) does not

        contain any limiting language on the appellee’s right to force district court review.

               We think the better interpretation of § 1071(a)(4), to the extent it is relevant at all, 7

        is that it incorporates a strict version of the “law of the case” rule in the event that the

        Federal Circuit renders a decision and, later, the case comes before a different circuit

        court. 8 Again, the parties do not dispute that the Federal Circuit’s earlier decision in this

        case is binding as to the issues it decided. And, of course, it is not unheard of for one

        appellate court to need to apply another’s prior decision as the law of the case. E.g.,

        Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988) (noting, in a case

        involving decisions by both the Seventh and Federal Circuits, that the law of the case




               6
                  Admittedly, the waiver language in § 1071(b)(1) is not so limited. See § 1071(b)(1)
        (district court review permitted “unless appeal has been taken to” the Federal Circuit). But
        the right of the appellee to force district court review is given in § 1071(a)(1), so the
        appropriate waiver language to consider is that in that same subsection.
               7
                   See supra note 2.
               8
                By itself, the law of the case doctrine is “‘discretionary’ rather than ‘mandatory,’
        and admits of a variety of exceptions.” Owens v. Stirling, 967 F.3d 396, 425 (4th Cir. 2020)
        (quoting CNF Constructors, Inc. v. Donohoe Constr. Co., 57 F.3d 395, 397 n.1 (4th Cir.
        1995)). By contrast, the use of the word “shall” in § 1071(a)(4) indicates that its limitation
        is mandatory.


                                                      18
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 18 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 19 of 32




        “doctrine applies as much to the decisions of a coordinate court in the same case as to a

        court’s own decisions,” and collecting cases).

               We conclude that the statutory language, while not free from ambiguity, supports

        Plaintiffs’ interpretation. And other sources of authority largely support that reading. We

        turn to those other sources next, beginning with legislative history.

                                                      B.

               The parties do not cite, and research has not revealed, relevant legislative history

        for § 1071 itself. However, § 1071 originally “incorporated by reference the procedures for

        appellate review of patent application denials,” and Congress later “eliminated the cross-

        reference” to the patent statute “and, in its place, added . . . language substantially similar

        to the language pertaining to the procedures for review of patent denials.” Shammas v.

        Focarino, 784 F.3d 219, 226–27 (4th Cir. 2015) (internal quotation marks and alterations

        omitted); see B & B Hardware, 575 U.S. at 144 (describing the patent-law scheme as

        “analogous”). For that reason, this Court has looked to the legislative history of the patent

        provisions, 35 U.S.C. §§ 141 and 145, for insight into Congress’s intent in enacting § 1071.

        E.g., Shammas, 784 F.3d at 226–27; cf. Swatch AG v. Beehive Wholesale, LLC, 739 F.3d

        150, 155 (4th Cir. 2014) (in a case involving § 1071(b), relying on Supreme Court

        precedent interpreting the patent statute).

               In Hoover Co. v. Coe, the Supreme Court explained the origin of those parallel

        patent provisions. For many years, a party who lost in one of the Federal Circuit’s

        predecessor courts could then seek a remedy for the same decision in district court. 325

        U.S. at 84–88. But in the hearings for a 1927 act of Congress that created the modern


                                                      19
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 19 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 20 of 32




        structure, see Act of Mar. 2, 1927, ch. 273, 44 Stat. 1335, 1336, “it was proposed that

        Congress eliminate either the appeal or the bill in equity,” with “some interested parties”

        suggesting dropping one or the other remedy. Hoover Co., 325 U.S. at 86–87. Ultimately,

        “Congress decided not to do away with either, but to allow an applicant to have the decision

        of the Patent Office reviewed either by the court of appeals or by filing a bill in equity, but

        not both.” Id. at 87 (internal quotation marks omitted).

               This legislative history does not directly speak to the question at hand: whether this

        choice—review by the Federal Circuit or a district court, “but not both”—can only be made

        once, or whether the option becomes newly available with each Trademark Board decision.

        However, it provides context for why the statute includes the waiver language at all. After

        all, even in the face of the elements of the plain language that favor Plaintiffs’

        interpretation, a reasonable reader might wonder why Congress bothered with waiver

        language if the choice could be made anew after each decision. Why did Congress not

        simply use “either / or” language and call it a day?

               This legislative history provides the answer. Given the historical backdrop—in

        which the options were not mutually exclusive—Congress wanted to make abundantly

        clear that the choice of one path of review of a decision of the Trademark Board precluded

        the other.

               For that reason, while the legislative history does not directly support either party’s

        interpretation, we conclude that it indirectly lends support to Plaintiffs’ reading.




                                                      20
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 20 of 32
USCA4 Appeal: 19-2316      Doc: 32         Filed: 03/17/2021      Pg: 21 of 32




                                                     C.

               We are further persuaded to adopt Plaintiffs’ reading because it is in accord with

        that of our only two sister circuits to have considered the issue, the Seventh and Ninth.

               In Tibbetts Industries v. Knowles Electronics, the Seventh Circuit confronted a

        similar situation in the patent context. Plaintiff George Tibbetts and defendant Hugh

        Knowles each filed for patents related to the same idea. Tibbetts, 386 F.2d at 210. The

        Board of Patent Interferences (“Patent Board”) 9 awarded Tibbetts priority of invention, and

        Knowles appealed to the Court of Customs and Patent Appeals (the Federal Circuit’s

        predecessor). Id. Tibbetts, too, “filed a protective appeal seeking affirmance and preserving

        alternate grounds for affirmance.” Id.


               9
                  The Board of Patent Appeals and Interferences was the predecessor to the modern
        Patent Trial and Appeals Board. Immunex Corp. v. Sandoz Inc., 964 F.3d 1049, 1058 (Fed.
        Cir. 2020). The Patent Board plays a role in patent proceedings similar to that played by
        the Trademark Board in trademark proceedings. Patent applications are first reviewed by
        patent examiners, just as trademark registration applications are initially reviewed by
        trademark examiners. See Kappos v. Hyatt, 566 U.S. 431, 434 (2012) (patents); B & B
        Hardware, 575 U.S. at 143 (trademarks). Denied applications may be appealed to the
        Patent Board or Trademark Board, respectively. See Kappos, 566 U.S. at 434 (Patent
        Board); 3 McCarthy, supra, § 21:1 (Trademark Board). Similarly, disgruntled third parties
        may dispute a granted application before either the Patent Board or Trademark Board. See
        Thryv, Inc v. Click-To-Call Techs., LP, 140 S. Ct. 1367, 1370 (2020) (“Inter partes review
        is an administrative process in which a patent challenger may ask the U.S. Patent and
        Trademark Office . . . to reconsider the validity of earlier granted patent claims.”); B & B
        Hardware, 575 U.S. at 143 (“If a trademark examiner believes that registration is
        warranted, the mark is published in the Official Gazette of the [Patent and Trademark
        Office]. At that point, any person who believes that he would be damaged by the
        registration may file an opposition.” (citations, internal quotation marks, and alterations
        omitted)). A party dissatisfied with the result before either the Patent Board or Trademark
        Board has the same options for review at issue in this appeal: Federal Circuit review or
        district court review. See Kappos, 566 U.S. at 434 (discussing review options for Patent
        Board decision).


                                                     21
            Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 21 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 22 of 32




               The Court of Customs and Patent Appeals reversed the Patent Board on one issue

        and remanded on another. This time, on remand, the Patent Board awarded priority to

        Knowles. Id.

               Tibbetts then sought review of the Patent Board’s second decision in district court.

        Knowles “filed an emergency motion” in the Court of Customs and Patent Appeals “asking

        that court to confirm its sole jurisdiction in th[e] matter,” which that court “summarily

        denied.” Id. at 211. Knowles then moved the district court to dismiss the case for lack of

        jurisdiction, arguing that “Tibbetts waived his right to institute the present action by filing

        a notice of appeal [to the Court of Customs and Patent Appeals] from the first decision.”

        Id. The district court, too, denied the motion but certified the issue for appeal under 28

        U.S.C. § 1292(b).

               The Seventh Circuit concluded that the issue resolved by the Court of Customs and

        Patent Appeals had been “finally determined,” and therefore that issue was “no longer

        before” the Seventh Circuit. Id. But as to the remanded issue, the question was “whether,

        when the [Patent] Board makes two separate decisions at different times involving different

        issues, a waiver of a [district court] suit as to the first [Patent] Board decision constitutes a

        waiver as to the second decision as well.” Id. at 212 (quoting Tibbetts, 263 F. Supp. at 278).

        The Seventh Circuit held it did not.

               Reviewing the statutory text in the patent context—which, as noted, is quite similar

        to § 1071—the Seventh Circuit concluded that “[t]he statutory language does not preclude

        and slightly favors Tibbetts’ right to sue here” because “[n]o violence is done to [the

        statute] by reading the word ‘decision’ to refer to every independent adjudication made by


                                                       22
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 22 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 23 of 32




        the [Patent] Board,” and “[i]t can hardly be debated that the [Patent] Board made two

        ‘decisions’ in this case.” Id. (quoting Tibbetts, 263 F. Supp. at 278).

               Moreover, the Seventh Circuit pointed out that “[t]he legislative history favors

        Tibbetts’ right to sue here” because “[t]he purpose of requiring an election of remedies was

        to foreclose redundant appeals”—appeals of the same decision in different forums—not to

        prevent appeals of subsequent decisions in different forums. Id. (quoting Tibbetts, 263 F.

        Supp. at 278 (citing Hoover Co., 325 U.S. at 86–87)). In other words, “[p]ermitting Tibbetts

        to sue here on the [Patent] Board’s second decision does not proliferate appeals since there

        is certainly a right to one more appeal in this case in some forum.” Id. (quoting Tibbetts,

        263 F. Supp. at 278).

               The Seventh Circuit also held that policy considerations favored Tibbetts’

        interpretation of the statute. Because “Tibbetts’ need for this forum became clear only later,

        after the [Patent] Board’s second decision[,] such a need could not have been discerned,

        except in pure prophecy, prior to that time. It is unreasonable to attribute to Congress the

        intention to force a litigant to make his choice not only on the basis of present facts, but on

        uncertain future ones as well.” Id. (quoting Tibbetts, 263 F. Supp. at 278). Accordingly,

        the Seventh Circuit concluded, “[t]he statute cannot be read to give a waiver made in one

        set of circumstances on one decision, binding effect in new, radically different

        circumstances on another decision.” 10 Id. (quoting Tibbetts, 263 F. Supp. at 278).


               10
                 Indeed, as in our case, the Seventh Circuit noted that “it appears that Tibbetts may
        have need to resort to evidence now relevant in a de novo hearing in the district court and
        could not make such showing on appeal on a closed record in the [Court of Customs and


                                                      23
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 23 of 32
USCA4 Appeal: 19-2316      Doc: 32         Filed: 03/17/2021        Pg: 24 of 32




               Defendant argues that Tibbetts is inapposite because the party seeking district court

        review (Tibbetts) was the Patent Board winner when the original election of Federal Circuit

        review was made, whereas here, Plaintiffs have lost both times before the Trademark

        Board. But nothing in the Tibbetts analysis rested on that point. The Seventh Circuit

        mentioned those facts as an explanation for why Tibbetts did not initially see a need for

        pursuing district court review, but the court’s actual legal analysis rested on the statutory

        language, legislative history, and policy considerations.

               Defendant further argues that which party won before the Trademark Board at each

        step matters because under § 1071(a), a party selecting Federal Circuit review waives “his

        right” to proceed before the district court. Accordingly, “[b]ecause the waiver explicitly

        applies to the appellant and not to the appellee,” the Seventh Circuit’s decision in Tibbetts

        “is entirely consistent with the text of Section 1071.” Response Br. at 41–42. That is, in

        Defendant’s view, only Knowles waived district court review when Knowles appealed to

        the Court of Customs and Patent Appeals.

               This argument is unpersuasive for two related reasons. First, as noted, Tibbetts also

        appealed to the Court of Customs and Patent Appeals, so, under Defendant’s reading of the

        statute, the “waiver” language in the § 1071(a) parallel provision should have applied to

        him as well. See Tibbetts, 386 F.2d at 211 (citing 28 U.S.C. § 1542 (1964)). And second,

        under the patent provision parallel to § 1071(b), a party dissatisfied with the decision of




        Patent Appeals]. What may be readily apparent now was not apparent prior to the second
        decision of the [Patent] Board.” Tibbetts, 386 F.2d at 213.


                                                     24
            Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 24 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 25 of 32




        the Patent Board could file suit in district court “unless he has appealed to the United States

        Court of Customs and Patent Appeals.” Id. (emphasis added) (quoting 35 U.S.C. § 146

        (1964)). Again, Tibbetts had appealed to that court. Id. at 210. Nevertheless, the Seventh

        Circuit concluded that the language created a waiver only for each individual decision.

               A few years later, in Gillette Co. v. “42” Products Ltd., the Ninth Circuit confronted

        a very similar situation in the trademark context. 11 Gillette, 435 F.2d 1114. A company

        called “42” Products sought to register a mark. Gillette opposed registration. The

        Trademark Board dismissed Gillette’s opposition, and Gillette appealed to the Court of

        Customs and Patent Appeals. That court concluded that the Trademark Board had erred

        and remanded. This time, the Trademark Board found in favor of Gillette. “42” then filed

        an action in district court. Id. at 1115. Gillette moved to dismiss for lack of jurisdiction. As

        in Tibbetts, the district court denied the motion, but certified the issue for appeal under

        § 1292(b). Id. at 1114–15.

               Before the Ninth Circuit, “Gillette argue[d] that because ‘42’ did not elect a civil

        action when Gillette was the dissatisfied party taking an appeal to the [Court of Customs

        and Patent Appeals], appellee ‘42’ waived its right to bring a civil action in all further

        proceedings in this trademark registration dispute.” Id. at 1115. “42” responded that “its

        earlier election was binding only as to the appeal from the first [Trademark Board]

        decision, and that it did not waive its right to make an election by appealing, when it was

        first a dissatisfied party, from the second [Trademark Board] decision.” Id. at 1116.


               11
                 The language of the relevant provisions of § 1071 was substantively the same at
        the time of Gillette as it is now.

                                                      25
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 25 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 26 of 32




               The Ninth Circuit concluded that “42” had the better interpretation of the “bare

        statutory language,” although it was “not conclusive.” Id. Moreover, “42” had Tibbetts on

        its side. And the court noted that while Gillette cited various cases for the proposition “that

        once an election is made, the alternative remedy is waived,” none of those cases went “so

        far as to stand for the principle that the dissatisfied party cannot elect the other tribunal in

        an appeal from a second and later decision.” Id. Rather, “[t]he cited cases only teach that

        the two remedies are intended to be alternative and not successive. Once the dissatisfied

        party has chosen a path of appeal from a particular decision, he cannot seek to pursue the

        other.” Id. (emphasis added).

               The Ninth Circuit was careful to note that “[t]his interpretation fully protects the

        integrity of the earlier decision of the [Court of Customs and Patent Appeals]. The district

        court must and will recognize that the [Court of Customs and Patent Appeals’] opinion

        foreclosed all points which it decided.” Id. at 1117. And the court further recognized that

        this interpretation would satisfy the statutory requirement that the Federal Circuit’s

        decision “shall govern the further proceedings in the case.” 15 U.S.C. § 1071(a)(4); see

        Gillette, 435 F.2d at 1117.

               Defendant argues that Gillette is inapposite because, like in Tibbetts, the party

        seeking district court review was the winner before the Trademark Board when the original

        election of Federal Circuit review was made. The district court below agreed. Princeton

        Vanguard, 414 F. Supp. 3d at 829. But again, we do not read the Gillette analysis to have

        rested on that point. As the Seventh Circuit had in Tibbetts, the Ninth Circuit mentioned

        those facts as an explanation for why “42” did not initially see a need for pursuing district


                                                      26
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 26 of 32
USCA4 Appeal: 19-2316        Doc: 32        Filed: 03/17/2021     Pg: 27 of 32




        court review. But its analysis hinged instead on the statutory language, Tibbetts, and

        legislative history, all of which supported jurisdiction. See Gillette, 435 F.2d at 1116–18.

               Against this significant authority, Defendant has produced only dicta from a single,

        out-of-circuit district court decision. In Beaudet v. Quigg, plaintiff Leo Beaudet applied for

        a patent. Beaudet v. Quigg, No. Civ. A. 86-2876, 1987 WL 16329, at *1 (D.D.C. Aug. 14,

        1987). The patent examiner rejected the application. Beaudet appealed to the Patent Board,

        which upheld the examiner’s decision. Beaudet then appealed to the Federal Circuit, which

        remanded to the Patent Board “for clarification.” Id. The Patent Board issued the clarifying

        opinion, at which point Beaudet sought review in district court.

               The Commissioner of Patents and Trademarks moved to dismiss for lack of

        jurisdiction. The district court agreed, concluding that “the [Patent] Board’s clarification

        opinion” was not “a second, distinct ‘decision’” because the Federal Circuit “did not direct

        the [Patent] Board to conduct any further proceedings or provide any additional support

        for its decision,” and instead “merely asked the [Patent] Board to clarify ambiguous

        language so that the basis for its decision could be fully understood.” Id. Accordingly, the

        Patent Board had not issued a new decision, and the Federal Circuit had not surrendered

        appellate jurisdiction. 12


               12
                  The district court below concluded that Beaudet was directly on point because
        here, “the Federal Circuit plainly envisioned that it would be reviewing the case again after
        remand.” Princeton Vanguard, 414 F. Supp. 3d. at 825. Thus, “[w]hile Beaudet might
        arguably be distinguished . . . because [in Beaudet] the Federal Circuit only asked the
        [Patent] Board for clarification (rather than[, as here,] ordering a reconsideration [by the
        Trademark Board] under a different legal standard), the Federal Circuit in this case as
        in Beaudet expressed its intention to reach the full merits of the appeal after remand.” Id.


                                                     27
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 27 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 28 of 32




               In footnoted dicta, the Beaudet court went on to muse that, “[i]ndeed, the statutory

        language involved casts doubt on whether, under any circumstances, there can be multiple

        ‘decisions’ on an applicant’s appeal of the rejection of a particular application.” Id. at *1

        n.2. The court noted that the statute referred to “the” decision, not “a” decision, and drew

        from this the puzzling inference that “the [Patent] Board’s initial affirmance of an

        examiner’s decision . . . , as well as any subsequent reconsideration, should be considered

        a single decision of the [Patent] Board.” Id. We find that counterintuitive reading of the

        plain language of the statute to be quite a stretch from the mere use of the definite article.

               Moreover, on that shaky basis alone (and without acknowledging Tibbetts or

        Gillette), the Beaudet court deduced a general “rule that when the Federal Circuit reverses

        a decision of the [Patent] Board and remands for further proceedings, any subsequent

        appeals must be directed to the court which has already developed the ‘law of the case.’”

        Id.




        at 828 n.10. But see Gillette, 435 F.2d at 1118, 1120 (majority finding jurisdiction to be
        appropriate in the district court over dissent’s objection that the Court of Customs and
        Patent Appeals had “impliedly” retained jurisdiction (emphasis added)).
                We disagree. Even if the Beaudet court was correct that the Federal Circuit could
        retain appellate jurisdiction, thereby rendering the first and second decisions one single
        decision—a question we need not reach—there is no doubt that the Federal Circuit did not
        retain jurisdiction here. True, its opinion might be read to evince a vague assumption that
        the case would return to it in the future. E.g., Princeton Vanguard, 786 F.3d at 970 (“Our
        review under [the substantial evidence] standard can only take place when the agency
        explains its decisions with sufficient precision, including the underlying factfindings and
        the agency’s rationale.” (internal quotation marks omitted)). But that is not the same as
        deliberately retaining appellate jurisdiction. The second decision by the Trademark Board
        here is plainly a separate decision, as Defendant concedes. See Oral Arg. at 36:25–28.



                                                      28
              Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 28 of 32
USCA4 Appeal: 19-2316      Doc: 32          Filed: 03/17/2021        Pg: 29 of 32




               We do not find this conclusion compelling when its questionable underpinnings are

        stacked up against the plain language, legislative history, and case law favoring Plaintiffs’

        position. Rather, we are persuaded to join our sister circuits in holding that each separate

        “decision” by the Trademark Board affords the parties a new opportunity to choose

        between the review options presented in § 1071.

                                                     D.

               Finally, we turn to policy considerations. 13 We agree with our sister circuits that

        such considerations favor Plaintiffs’ view of the statute.

               As the Seventh Circuit noted, in cases such as this one, a party’s “need for [district

        court review] [may] bec[o]me clear only later, after the [reviewing] Board’s second

        decision.” Tibbetts, 386 F.2d at 212. Indeed, Plaintiffs provide a ready explanation for why

        Federal Circuit review made sense initially and district court review made sense following

        the Trademark Board’s second decision: they believed the Trademark Board’s first

        decision erroneously applied the law, and they believed (correctly) that the Federal Circuit

        would swiftly correct that error; but, after the Trademark Board’s second decision years

        later, they believed further factfinding would support their case. Their need for such

        additional factfinding after a second Trademark Board decision years down the road “could

        not have been discerned, except in pure prophecy,” at the time of the first Trademark Board

        decision. Id. And of course, it is up to parties to choose their own litigation strategies.


               13
                  We note that secondary sources are of little help on this question, as they appear
        merely to describe the current state of the law. See 3 McCarthy, supra, § 21:20 (citing
        Gillette, 435 F.2d 1114; Princeton Vanguard, 414 F. Supp. 3d 822); 15B Federal
        Procedural Forms § 64:421 (2020) (citing Gillette, 435 F.2d 1114).

                                                     29
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 29 of 32
USCA4 Appeal: 19-2316       Doc: 32          Filed: 03/17/2021      Pg: 30 of 32




        Plaintiffs’ interpretation furthers this principle by allowing the parties to reassess the

        review options after each Trademark Board decision.

               For its part, the district court’s decision appears to have rested in part on concerns

        about judicial economy. We do not find this view persuasive.

               First, the district court noted that the Federal Circuit has “extensive expertise” in the

        area of trademark law. Princeton Vanguard, 414 F. Supp. 3d at 829; see also id. at 830

        (noting that the Federal Circuit is “ideally fitted by its expertise and experience for a

        complete decision in this matter” (quoting Gillette, 435 F.2d at 1120 (Carter, J.,

        dissenting))). That is certainly true. Yet Congress, in its policy judgment, has

        unambiguously allowed for district court review in at least some instances. So the Federal

        Circuit’s expertise, while undeniable, cannot tip the scales in our analysis.

               Second, the district court concluded that “[t]he Federal Circuit, rather than this

        Court, is far better suited . . . to determine if the [Trademark Board] has faithfully followed

        its earlier ruling.” Id. at 829. But, as noted, federal courts are perfectly capable of applying

        the law of the case doctrine. Of course, federal appellate judges are occasionally brought

        into cases that are already underway and must apply the earlier decisions within that case

        of panels on which they did not sit. Sometimes they must even apply decisions within the

        same case from other circuits. See Christianson, 486 U.S. at 816 (collecting cases). Indeed,

        it is hard to see how this is any different from applying Supreme Court or circuit precedent

        to a new set of circumstances, which, of course, all federal courts do routinely.

               Finally, the district court found that “[a]llowing Plaintiffs—having already

        voluntarily chosen to proceed in the Federal Circuit—to appeal de novo to this Court . . .


                                                      30
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 30 of 32
USCA4 Appeal: 19-2316       Doc: 32         Filed: 03/17/2021      Pg: 31 of 32




        would be wasteful in terms of judicial economy.” Princeton Vanguard, 414 F. Supp. 3d at

        830. But judicial economy actually favors Plaintiffs’ view. After all, as Plaintiffs note, if

        an appellant can only ever obtain the benefits of district court review by choosing it

        initially, their counsel may feel obligated to pursue that route most of the time so as not to

        foreclose the possibility of being able to further develop the record in light of the precarity

        of future events—even in the face of the drawbacks of that form of review.

                An interpretation of the statute that encourages parties to choose district court

        review of all Trademark Board decisions would counteract congressional intent. As this

        Court has noted, “§ 1071(b)(3) plainly incentivizes trademark applicants to appeal routine

        trademark denials to the Federal Circuit.” Shammas, 784 F.3d at 226. And such an

        interpretation would also detract from judicial efficiency, with more appellants seeking the

        more drawn-out proceedings in district court rather than a quicker review by the Federal

        Circuit. 14


                14
                   This case provides a good illustration. Defendant argues that Plaintiffs’
        “challenges across multiple tribunals over nearly a decade have come at great expense to
        the parties and the courts” and that “efficiency and judicial economy” favor continuing
        Federal Circuit review. Response Br. at 32. Certainly, had Plaintiffs elected Federal Circuit
        review of both the 2014 and 2017 Trademark Board decisions, this case may have already
        been resolved. But that is not the proper counterfactual. Rather, had Plaintiffs thought in
        2014 that their election of Federal Circuit review was final, they likely would have chosen
        district court review instead in order to maintain their ability to further develop the record,
        which had closed before the Trademark Board two years earlier. Initial review of the 2014
        decision by the district court would almost certainly have taken longer than the review by
        the Federal Circuit did—and would have been subject to appeal to this Court, further
        prolonging the proceedings. And then, after those initial questions related to the 2014
        decision were resolved, there would have been further litigation. In other words, we think
        it highly likely that an initial choice of district court review would have lengthened these
        proceedings even more.


                                                      31
             Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 31 of 32
USCA4 Appeal: 19-2316      Doc: 32         Filed: 03/17/2021     Pg: 32 of 32




                                                    IV.

               For the above reasons, we conclude that the waiver language in § 1071 relates only

        to the choice of review options for the decision appealed from. In other words, a party

        seeking review of a subsequent Trademark Board decision may seek review in either the

        Federal Circuit or the district court, even if the Trademark Board’s initial decision was

        reviewed by the Federal Circuit. Therefore, the district court erred in dismissing this case

        for lack of subject matter jurisdiction. We reverse the dismissal and remand for further

        proceedings consistent with this opinion.

                                                                   REVERSED AND REMANDED




                                                    32
            Case 3:17-cv-00652-KDB-DSC Document 90 Filed 03/17/21 Page 32 of 32
